Appeal by defendant, as limited by his brief, from a sentence of the County Court, Orange County, imposed August 20, 1973, upon a conviction of possession of gambling records in the second degree, on a plea of guilty, the sentence being three months’ incarceration in the Orange County-Jail. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to the time served. As so modified, sentence affirmed. In our opinion, the sentence was excessive to the extent indicated herein. Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.